



VARIABLE COMPENSATION PLAN - FISCAL YEAR 2019
    
Overview
    
The compensation philosophy of NVIDIA Corporation (the “Company”) is to attract,
motivate, retain and reward its management through a combination of base salary
and performance based compensation. Certain Senior Officers, as defined below
(collectively, the “Participants”), who are employed at the Company during
fiscal year 2019 and, unless otherwise determined by the Compensation Committee
(the “Committee”), are employees of the Company through the date that any
amounts earned hereunder are paid, will be eligible to earn compensation under
the Fiscal Year 2019 Variable Compensation Plan (the “Plan”). The Plan is
designed to award compensation for performance in fiscal year 2019 to a
Participant if the Company achieves certain corporate performance goals (the
“Performance Goals”).
    
For purposes of the Plan, only the Company’s chief executive officer, chief
financial officer and other named executive officers shall be considered “Senior
Officers.” The Committee shall determine the persons to be specified as Senior
Officers for purposes of this Plan and the Senior Officers who may be
Participants hereunder.
    
Determination of Fiscal Year 2019 Payments
    
Each Participant is eligible to earn compensation under the Plan for fiscal year
2019 at a specified base amount (the “Base Payment Amount”) if the Company
achieves its Performance Goals at a specified base level. A Participant’s Base
Payment Amount is based on the difficulty and responsibility of each position.
For fiscal year 2019, each Participant’s Base Payment Amount will be entirely
allocated to the achievement of the Performance Goals. The actual amount of
compensation that may be earned by and paid to each Participant under the Plan
for fiscal year 2019 (the “Actual Payment Amount”) may be more or less than his
or her Base Payment Amount as described more fully below.


The Committee has set the Performance Goals for the Participants based on
achievement of fiscal year 2019 revenue at specified threshold, base and stretch
levels (the “Threshold,” “Base Operating Plan” and “Stretch Operating Plan,”
respectively). For purposes of the Plan, revenue, or “Actual Result,” is defined
as revenue, as reported in the Company’s earnings release for fiscal year 2019.
The Actual Payment Amount for each Participant shall be determined pursuant to
the following:
•
If the Actual Result is less than the Threshold, a Participant will not earn any
Actual Payment Amount.



•
If the Actual Result equals the Threshold, each Participant may earn an Actual
Payment Amount equal to 50% of his or her Base Payment Amount.



•
If the Actual Result exceeds the Threshold but is less than the Base Operating
Plan, each Participant may earn an Actual Payment Amount pursuant to the formula
set forth below:



Actual Payment Amount = [((Actual Result - Threshold) / (Base Operating Plan -
Threshold)) * 50%) + 50%] * Base Payment Amount
    
•
If the Actual Result equals the Base Operating Plan, each Participant may earn
an Actual Payment Amount equal to 100% of his or her Base Payment Amount.



•
If the Actual Result exceeds the Base Operating Plan but is less than the
Stretch Operating Plan, each Participant may earn an Actual Payment Amount
pursuant to the formula set forth below:

 
Actual Payment Amount = [((Actual Result - Base Operating Plan) / (Stretch
Operating Plan - Base Operating Plan)) + 1] * Base Payment Amount
    
•
If the Actual Result equals or exceeds the Stretch Operating Plan, each
Participant may earn an Actual Payment Amount equal to two (2) times his or her
Base Payment Amount. In no event may any Participant earn an Actual Payment
Amount in excess of two (2) times his or her Base Payment Amount.

    


1

--------------------------------------------------------------------------------





Miscellaneous Provisions
    
Any payments under this Plan shall be made in the form of cash following the end
of fiscal year 2019, on such schedule as may be approved by the Committee in its
discretion, but in all cases in compliance with the short-term deferral
exemption from Section 409A of the Internal Revenue Code of 1986, as amended.


Participation in the Plan shall not alter in any way the at will nature of the
Company’s employment of a Participant, and such employment may be terminated at
any time for any reason, with or without cause and with or without prior notice.
Notwithstanding whether this Plan is referenced in another agreement, policy,
arrangement or other document, only the Board of Directors or the Committee may
amend or terminate this Plan at any time.
Any payments or other benefits paid under this Plan shall be subject to the
Company’s Clawback Policy. By accepting any payment hereunder, the Participant
agrees to be subject to the Clawback Policy.
This Plan shall be governed by and construed in accordance with the laws of the
State of California, without regard to its principles of conflicts of laws.




2